DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 and 7-25 are pending.  Claims 19, 21 and 22-25 are subject to examination in this Office action.  Claims 1-5, 7-18 and 20 are withdrawn (non-elected).  Claim 6 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 23 (last limitation), the relative term “generally” is recited, which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this regard, the Examiner suggests deleting this relative term.
Further regarding claim 23 (last limitation), the phrase “and/or” is recited, which renders the claim indefinite.  In this regard, the Examiner suggests utilizing the Office’s preferred verbiage of “at least one of A or B” in lieu of “and/or”.
	Accordingly, these rejected claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21 and 22-25 are rejected under 35 U.S.C. 103 as unpatentable over Baumgartner (U.S. Patent Application Publication No. 2016/0173025), in view of WO 2017/156848 A1 (previously cited by the Examiner).
Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding independent claims 19 and 23, Baumgartner describes a kit comprising:
a container (23);
a group of panels (19) disposed parallel with each other in the storage position (see figure 3) in the container (23);
a set of components enabling the construction of a support structure comprising a plurality of parallel carrying rails (13), and a transfer device (29);
the panels (19) and the support structure being configured so that the panels (19) are capable of being engaged on the support rails (13) and supported by same, and thus able to slide along these in an assembly direction; and
the construction kit being configured in such a way as to allow the transfer of the panels (19) from the storage position to a final position in which all of said panels are supported by the support rails (13), by carrying out the following operations in such a way as to transfer all of the panels (19):
d1) transferring at least one of the panels (19) from the storage position to an insertion position in which said at least one panel is supported on the support rails (see figure 4); the transfer being carried out with the aid of the transfer device lifting said at least one panel upwards; the transferred panels being placed one after another on the support rails (13);
d2) moving the at least one panel (19) along the support rails (13) in an assembly direction.
Baumgartner does not appear to expressly describe the use of storage and transfer rails as claimed or that the transfer device includes a bearing secured to the structure and during the transfer of said at least one panel from the storage position to the final position, each of said at least one panel comes into contact with said bearing which forces each of said at least one panel to be lifted.  As evidenced by WO '848, it was old and well-known in the art to utilize such storage rails (i.e., first conveying section 51; Figs. 1 and 2) and transfer rails (i.e., second conveying section 52; Figs. 1 and 2) linking the storage rails to the carrying rails (via lifting mechanism 54) to move the panels from the storage position to the final position.  In addition, the transfer device of WO '848 includes a bearing (i.e., lifting mechanism 54) secured to the structure (Figs. 1 and 2) and during the transfer of said at least one panel from the storage position to the final position, each of said at least one panel comes into contact with said bearing which forces each of said at least one panel to be lifted (Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize such structure oriented and positioned as claimed to streamline the construction process thereby bolstering the structural integrity of the resulting structure.  
In addition, one of ordinary skill in the art would find this arrangement advantageous, as it would allow the storage container of Baumgartner to be positioned at ground level, thereby reducing the load carried by the roof of the structure.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.  
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to provide a kit that is easier to unload by the end user, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.
Accordingly, Baumgartner as modified by WO '848 results in the kit of claims 19 and 23, and in particular, during the transfer of said at least one panel from the storage position to the final position, to allow said at least one panel to move while being continuously supported successively by the storage rails, the transfer rails and the carrying rails; and said at least one panel is of generally rectangular shape; and in the insertion position and/or in the final position, or else continuously during a movement of said at least one panel in step d2) from the insertion position to the final position, each angle of said at least one panel rests directly or indirectly on the carrying rails via at least one bearing point located at a short distance from the angle under consideration.

Regarding claims 21 and 24, at least one of the panels of Baumgartner is a PV panel (Abstract).

Regarding claims 22 and 25, Baumgartner as modified by WO '848 describes a protective structure built from the claimed kit (see rejections of claims 19 and 23 set forth above; Baumgartner Figs. 1-3).

Response to Arguments
Applicant’s arguments submitted on 6 September 2022 have been fully considered, but are not persuasive of error for at least the following reasons.
Applicant advances several arguments pointing out differences between the panel transfer process of the claimed invention and that of the applied prior art.  These arguments are misdirected.  In this regard, please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The remaining arguments presented by Applicant are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635